Blandford, J.
Where a draft is given, directing the drawee to pay absolutely a sum of money to the payee, it is the right of the payee to have an unconditional and unqualified acceptance, and if he chooses, without the consent of the drawer, to take a conditional, limited, or qualified acceptance of the draft, he thereby releases the drawer from all liability upon it. The acceptor being such for value and not a mere accommodation acceptor, the. drawer is merely a surety for him, and the taking of a conditional or qualified acceptance without his consent works to his injury and discharges him. 1. Dan. Neg. Inst., 510; Chi tty on Bil s 340; Byles on Bills, 316; Story, §201.
Judgment reversed.